TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00713-CV



                                            In re D. J. M.


                     ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                                               ORDER


PER CURIAM

                Relator has filed a petition for writ of mandamus and emergency motion for

temporary relief. See Tex. R. App. P. 52.8, 52.10. We grant relator’s motion for temporary relief

and stay the trial court’s order, dated October 1, 2013, on the State’s motion to transfer venue,

pending further orders from this Court. The Court orders that the real party in interest file a response

to the petition for writ of mandamus on or before November 12, 2013.

                It is ordered on October 28, 2013.



Before Chief Justice Jones, Justices Rose and Field